Bleckley, Judge.
The franchise to be a corporation is what constitutes an artificial person. That is breath or being, and not property. You cannot sell it, any more than you can sell the life of a man. But things, and the right to use things for profit, are property, whether in the hands of a corporation or of a natural person. A chartered railroad is property. The rights and privileges conferred by charter to use it as an instrument of transportation, are also property; for they adhere to it as accessories or incidents, and adds to its value. Indeed, they give it its chief value. Without them, the railroad, as such, would be almost, or quite, useless. To own it, would be like owning a horse, with no right to ride him, or drive him — no right to put him to labor. This would be owning materials, merely; the iron and timbers, the earth and masonry, of the railroad; or the hide and flesh and bones of the horse.
Whatever belongs to a corporation is subject to be applied to the payment of its debts. It has no exempt property. In this state, only the heads of families are entitled to withhold any of their assets from creditors. All other debtors must pay if they can. Their property, both legal and equitable, is all subject. What cannot be reached by strictly legal process, may be brought in by appealing to the powers of a court of equity, or to the equitable powers of a court of law. Under our peculiar system, the latter court may generally administer as ample relief as a court of equity; and such relief, we think, may be reached, in the present case, by amending the judgment. But, for the reasons indicated in the third and fourth head-notes, the denial of the injunction was proper.
Judgment affirmed.